DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7-8, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botkin et al., US 8,061,091.
Regarding claim 1:
Botkin discloses a connector bracket (refer to Fig. 9A) for interconnecting roof windows mounted adjacent to each other in an inclined roof structure, one roof window being located below another roof window when seen in a direction of inclination of the inclined roof structure, wherein 
said connector bracket comprises a first connecting section and a second connecting section wherein when said connector bracket is installed in an operating position said first connecting section is connected to a mounting bracket on a first roof window and said second connecting section is connected to a mounting bracket on a second roof window and wherein said connector bracket is a single piece and said first roof window extends in a first length direction and said second roof window extends in a second length direction, said first length direction is substantially parallel to said second length direction (refer to Fig. 10A), wherein said connector bracket is configured such that the connecting sections do move relative to one another;
said first connecting section extends in a first direction from a centre section of the connector bracket and is configured for being connected to the mounting bracket on the first roof window in a pivot connection, 
said second connecting section extends in a second direction from a centre section of the connector bracket and is configured for being connected to the mounting bracket on the second roof window in a fixed connection, and 
said first and second directions are non-parallel.
Regarding claim 2:
Botkin discloses wherein the first and second directions extend at an angle of 60-150 degrees in relation to each other.
Regarding claims 4 and 14:
Botkin discloses where at least the first and second connecting sections are plate shaped with the smallest dimension of the plate extending in a third direction (thickness) extending perpendicular to the first and second directions.
Regarding claims 5 and 16:
Botkin discloses wherein the first and second connecting sections are offset relative each other in a third direction.
Regarding claim 7:
Botkin discloses wherein the first connecting section includes an opening adapted for receiving a fastening member, wherein the fastening member is a pin.
Regarding claim 8:
Botkin discloses further including a third connecting section (flat base portion) adapted for connection to a supporting element of a flashing assembly.


    PNG
    media_image1.png
    452
    817
    media_image1.png
    Greyscale

It is noted that the connector bracket of Botkin is connected to solar paneling. However, as claimed the connector bracket, when installed, could be connected to a mounting bracket on a roof window. Both windows and photovoltaic panels are framed or unframed structures that receive light through a transparent surface.

Claims 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burress, US 2,565,200.
Regarding claims 9 and 13:
Burress discloses a roof window arrangement (refer to Fig. 2) for use in an inclined roof structure including at least two roof windows (70), where a first roof window is located below a second roof window when seen in a direction of inclination of the inclined roof structure, and where the first and second roof windows are interconnected by a connector bracket wherein 
said connector bracket (96) comprises a first connecting section and a second connecting section wherein said connector bracket is configured such that said connecting section does not move relative to said first connecting section and wherein when said connector bracket is installed in an operating position said first connecting section is connected to a mounting bracket on the first roof window and said second connecting section is connected to a mounting bracket on the second roof window (upper window) and wherein said connector bracket is a single piece and said first roof window extends in a first length direction and said second roof window extends in a second length direction, said first length direction is substantially parallel to said second length direction, 
said first connecting section extends in a first direction from a centre section of the connector bracket and is configured for being connected to the mounting bracket on the first roof window in a pivot connection (28), 
said second connecting section extends in a second direction (upwardly) from a centre section of the connector bracket and is configured for being connected to the mounting bracket on the second roof window in a fixed connection, and 
said first and second directions are non-parallel.

    PNG
    media_image2.png
    641
    798
    media_image2.png
    Greyscale

 Claim Rejections - 35 USC § 103
Claims 3, 6, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Botkin et al., US 8,061,091.
Regarding claim 3:
Botkin discloses what appears to be about 90 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the relative angle between the first and second direction limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Refer to MPEP § 2144.05. In the instant case, the alteration would have varied the angle of each panel relative to a support surface without yielding any extraordinary or unexpected results.
Regarding claims 6, 15 and 17:
Botkin does not expressly disclose the distance between connecting sections.
It would have been an obvious matter of design choice to vary the range of the distance between connecting sections, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art. There is no evidence that the claimed dimensions not specifically taught by Matthews provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Botkin et al., US 8,061,091 in view of Carbonare et al., US 2011/0278411.
Regarding claim 18:
Botkin does not expressly disclose an elongated opening.
Carbonare discloses an elongated opening (56) in a connector bracket structure.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide an elongated opening as suggested by Carbonare for the opening of Botkin in order to enable variable locking and therefore adjustability (para. 0050 of Carbonare).
Regarding claim 19:
Matthews discloses a third connecting section (84) adapted for being connected to a supporting element of a flashing assembly.

Allowable Subject Matter
Claims 10-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not further provide a teaching, suggestion or motivation for the first connecting section of the connector bracket to be connected to the shoe in a pivot connection. Providing the additional pivot connection to the most relevant prior art of record (Burress, US 2,565,200) would require improper hindsight reconstruction.

Response to Arguments
Applicant's arguments filed 6/15/21 have been fully considered but they are not persuasive. 
Both the connecting brackets of Botkin and Burress are a single piece with connecting sections that do not move relative to one another as set forth and identified in the preceding figures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633